DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on April 22, 2021 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive. 
The Applicants state “Matan provides a different structure than what is recited in Applicant’s claims, with a different function.” (Remarks, page 9).  Regarding the structure, the Applicants have not cited to any specific claimed structural limitation that is not found in Matan.  In the remarks, the Applicants summarize Matan’s figure 2 and indicate what is disclosed in paragraphs 27 and 31.  There is no further analysis that names a claimed structural limitation that is not mapped to a corresponding limitation in Matan (before or after the amendment to reword the claim).  Matan has been cited as disclosing input/output coupling hardware and power transfer circuitry with an internal node.  There is no rebuttal to this analysis. 
Regarding functionality, claim 44 is an apparatus claim and there is no claimed functionality.  The input/output coupling hardware are just coupling points between the 
In the remarks (see page 9), the Applicants contend that the “claims recite features directed to power transfer circuitry” followed by actions using the verbs “providing” and “floating” and contrast this with how Matan is limited to the action of “regulates”.  The claim does not recite the functionality of providing and floating.  The claim recites the structure of a power transfer circuitry that is “operable” to carry out these functions (outside the scope of the claim).  
 “Apparatus claims cover what a device is, not what a device does. [] A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all of the structural limitations of the claim.” (MPEP §2144(II), emphasis original). The claim only recites that the power transfer circuitry includes an internal node.  There are no other structural limitations that define the power transfer circuitry.  Thus, if the internal node is all that is required for a power transfer circuitry to be operable to carry out the functions of the last two paragraphs, then any such circuitry with the internal node would have the same operability and/or capability.  Matan discloses power transfer circuitry with an internal node and the ability to selectively couple this node to an input (via S1) and an output (via S2).  Thus, Matan anticipates the claimed structure and what it is “operable” to accomplish.  

Regarding method claim 54, this claim actually recites functionality and will be analyzed separately.  The claim only broadly recites the names of three structural elements (input coupling hardware, internal node, output coupling hardware).  The claim does not define where these structural elements are located or how they are interconnected.  The claim does not define the internal structure of the power transfer circuitry, except to vaguely indicate it has an internal node.  
The second method step recites “energizing an internal node with the source current by selectively coupled the energy source with input coupling hardware to the internal node”.   Matan discloses this functionality in the closing of S1.  
The rest of the second method step recites “wherein energizing the internal node includes floating a voltage of the input coupling hardware to the source voltage, wherein the source current is to follow the source voltage”.  This phrase is descriptive of what happens when the only explicitly recited method step of “energizing” is carried out.  The wherein clause is not a distinct method step, nor do the Applicants argue that it should be treated as one.  Matan discloses the limited structure of claim 54 and the energizing method step.  Thus, it will produce the same results.  
The same analysis is carried out for the third method step.  The only step is “generating output power”.  The wherein clause within this step (“includes floating the output voltage”) is descriptive of what happens when the generating method step is carried out.  The wherein clause is not a distinct method step.  Because Matan 
The Applicants have not separately argued against the art rejections of the dependent claims.  The art rejections are maintained. 

The Applicants’ figure 8 contains several structural elements that are clearly different than Matan’s figure 2.  None of these are being claimed in either claim 44 or 54.  The anticipation rejection of claim 44 can be overcome by introduce any number of these structural elements into the claim.  Matan discloses in-line series switches (S1, S2), while the Applicants’ switches couple to ground.  Matan discloses its power transfer circuitry includes a capacitor, while the Applicants’ power transfer circuitry includes several transformers, a connection between primary/secondary windings at N5, and grounded secondary windings.  Clearly, none of this is present in Matan.  The claims are defined by the limitations recited therein, not by examples in the specification.
The art rejection of claim 54 can be overcome by introducing this structure as well.  The claim should also explicitly recite how the two method steps (energizing the internal node, generating output power) interact with existing circuitry to create the floating voltages.  This should be accompanied by remarks that clearly set forth: 1) a structural element that is recited in the claim that does not exist in Matan; and 2) an explanation for how this structural element produces (is responsible for) the floating voltages, where the absence of the structural element would not produce the same effect. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 44-48 and 54-58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matan (US 2005/0057215).
With respect to claim 44, Matan discloses an apparatus to transfer power (fig 2, 7; par 25-28, 34), comprising: 
input coupling hardware (Solar energy (IN)) to receive input power from an energy source, the input power including a source current and a source voltage; 
output coupling hardware (Vout) to provide an output power to a load, the output power including an output current and an output voltage; and 
power transfer circuitry (S1, S2, C1, and their associated conductors) including an internal node (C1) between the input/output coupling hardware, the power transfer circuitry operable to continuously detect a power change of the input power (par 27; the power transfer circuitry detects the “power change” that is the inversion of the DC power from the solar energy) and provide the output power from the internal node to the load with a magnitude at least partially dependent on the continuously detected power change (The power out from S2 is “at least partially dependent” on the power input to S1; this is because S2 does not generate its own power to provide to the output; any power output must be “at least partially dependent” on the power being input);

wherein the power transfer circuitry is operable to selectively couple the internal node to the output coupling hardware (S2 couples C1 to Vout) to generate the output current from the internal node, floating a voltage at the output coupling hardware when coupled to the internal node to a voltage level of the load (inherent; Matan discloses the structure of claim 44; thus, when Matan’s internal node is selectively coupled to the output coupling hardware [via closing S2], it will react in the same way), wherein the wherein the output current is to follow the output voltage (see below).  
Matan discloses an apparatus with input/output coupling hardware and a “power transfer circuitry”.   The only defining characteristic of the power transfer circuitry is its internal node, which is disclosed by Matan (C1).  Matan discloses the operability of the power transfer circuitry to selectively couple the input coupling hardware or the output coupling hardware to the internal node (via S1 and S2, respectively).  Thus, Matan discloses all of the claimed structure.  

Because Matan discloses the input coupling hardware, the internal node and the existence of S1, it is “operable” as claimed.  Because Matan discloses the output coupling hardware, the internal node and the existence of S2, it is “operable” as claimed.  The Applicants have not cited to any structural element that exists in claim 44 that is not present in Matan.  Any argument that claim 44 is functional is not persuasive, as discussed above. 
There is a finite power available at the input and a finite power that is provided at the output.  As power equals voltage times current, it is inherent in Matan that the “source current is to follow the source voltage” and “the output current is to follow the output voltage”.  The product of voltage times current must be a specific value, thus, any changes in voltage would have a proportional effect on current (and vice versa). 
With respect to claim 45, Matan discloses the input coupling hardware is to receive input power from multiple energy sources (fig 1 shows multiple sources 10) in parallel (par 21), including energy sources that provide at least one of different source current or different source voltage (the solar panels would provide different voltage/currents as defined by their illumination, dirt, age, etc.), wherein the power transfer circuitry is operable to selectively coupled the internal node to the input coupling hardware (redundant to claim 44), floating the voltage of the input coupling 
   With respect to claim 46, Matan discloses the output coupling hardware is to provide the output power to multiple loads (fig 1, items 30, 40) with at least one of different output current or different output voltage to the different loads, wherein the power transfer circuitry is operable to selectively couple the internal node to the output coupling hardware (redundant to claim 44), floating the voltage at the output coupling hardware to a net voltage level of the multiple loads (see art rejection of claim 44 for an analysis of this wherein clause language).  
Regarding claims 45-46, the claims do not require that multiple sources or loads are actually connected to the apparatus.  The claim recites that the input/output coupling hardware is “to receive” and “to provide” power to/from the sources/loads.  The sources/loads are not claimed.  Rather, the claim is limited to the coupling hardware’s ability to connect to multiple sources/loads.  And without the sources/loads being claimed, it is unclear how the wherein clauses added to the claims impart any narrowing structure (they language is clearly not functional).  
With respect to claim 47, Matan discloses: a power transfer manager (100) includes load profiles, the load profiles to indicate an output voltage and output current for each load, where the power transfer circuitry is to provide the output power in accordance with the load profiles of the multiple loads load (the frequency at which the switches S1-2 are toggled determines the output power provided to the load; this output power matches what is required and thus is “in accordance with the load profile”).  

With respect to claims 54-57, Matan discloses the apparatus necessary to carry out the recited method steps, as discussed above in the art rejections of claims 44-47, respectively.  Matan’s structural analysis (see art rejection of claim 44) satisfies the “energizing” and “generating” method steps.  As discussed above, claim 54 does not recite any structure. It is limited to the method of selectively coupling the input/output hardware to an internal node.  No other defining structure is present to explicitly define how this selectively coupling step would cause the functionality of the wherein clauses. Since the structure (see Applicants’ figure 8) necessary for this functionality is not being claimed, it is not require to be found in the prior art.  Matan discloses the limited structure and the selectively coupling functionality; thus, the reference anticipates the benefits and consequences that the method of selectively coupling would produce. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 49 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan in view of Bower (US 2003/0111103).
Matan discloses the apparatus of claim 44 and method of claim 54, but does not expressly disclose a transceiver.  Bower discloses a solar power apparatus comprising a transceiver to communicate with a remote management entity, including send status information about the power transfer circuitry and receive configuration information to configure the power transfer circuitry (par 44).
Matan and Bower are analogous because they are from the same field of endeavor, namely solar power systems.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify the Matan apparatus to include a transceiver, as taught by Bower.  The motivation for doing so would have been to communicate information. 
The claimed transceiver has no use within the apparatus.  The apparatus does not actually collect “status information” for the transceiver to ever send to a remote management entity.  And the reception of configuration information is not actually used to “configure the power extractor”.  Claim 44 does not recite a “power extractor”.  And, even if it did, the claim does not detail any manner by which the power extractor (or power transfer circuitry) could be “configured”.  If the circuitry can’t be configured during use, then receiving information to change that configuration doesn’t have any meaning.
Claims 50 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matan in view of Larrabee (US 4,204,147).

Larrabee discloses a transfer circuit to match the impedance of the source to that of the load.  This would be the same as matching the impedance of the source to the transfer circuit and the transfer circuit to the load (they’re all equal).
Claims 50 and 60 broadly indicate that the only structure in the apparatus is “coupling hardware”.  This refers to the switches at the input and output (to selectively couple the source and load).  The claims do not detail any other circuitry within the “hardware” that has impedance properties or adjustable impedance properties. 
Allowable Subject Matter
Claims 51-53 and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 51, the prior art does not teach or suggest the apparatus of claim 44, further comprising the two transformers and their placement, as recited in claim 51.  Claims 52-53 depend from claim 51.
 Regarding claim 61, the prior art does not teach or suggest the method of claim 54, further comprising the method steps of electrically isolating with two transformers, as recited in claim 61.  Claims 62-63 depend from claim 61.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836